                Case 20-10158-KBO              Doc 10       Filed 01/27/20        Page 1 of 23



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                          )
In re                     )                              Chapter 11
                          )
SOUTHLAND ROYALTY COMPANY )                              Case No. 20-10158 (___)
LLC,                      )
                          )
              Debtor.1    )
                          )

        DECLARATION OF FRANK A. POMETTI IN SUPPORT OF VOLUNTARY
             PETITION, FIRST DAY MOTIONS AND APPLICATIONS

        I, Frank A. Pometti, hereby declare under penalty of perjury:

        1.       I am the Chief Restructuring Officer (“CRO”) of Southland Royalty Company

LLC (“Southland”), the debtor and debtor in possession in the above-captioned case (the

“Debtor”) and a managing director of AlixPartners, LLP (“AlixPartners”). I have more than 20

years of financial and operational experience, spanning a wide range of industries, including in

oil & gas and onshore exploration and production. I specialize in assisting distressed and

underperforming companies in all areas of operational and financial restructuring, and have

advised debtors, creditors, investors, and court-appointed officers in multiple chapter 11 and out-

of-court matters. I have a bachelor’s degree from The United States Military Academy at West

Point and a master’s degree in business administration from the Columbia School of Business.

        2.       I have overseen the Debtor’s preparations for chapter 11 since November 27,

2019, when the company engaged AlixPartners as restructuring advisor and financial advisor.

On January 22, 2020, the Debtor engaged AP Services, LLC, an affiliate of AlixPartners, to

provide contract employees to the Debtor to assist it in its restructuring, and I became the

Debtor’s CRO at that time.

1
 The last four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing
address is 400 West 7th Street, Fort Worth, Texas 76102.
                Case 20-10158-KBO             Doc 10       Filed 01/27/20       Page 2 of 23



        3.       I submit this declaration (“Declaration”) in support of the Debtor’s petition and

motions requesting various types of “first day” relief (collectively, the “First Day Motions”)2

necessary to maximize the value of the Debtor’s estate during this chapter 11 case. As CRO, I

am familiar with the Debtor’s operations, day-to-day business affairs and books and records.

        4.       Except as otherwise indicated, all facts set forth in this Declaration are based on

my personal knowledge, my review of the relevant documents and/or my opinion based upon my

experience and knowledge of the Debtor’s operations and financial condition, as well as the

input of the Debtor’s management services provider and advisors. If I were called upon to

testify, I would testify competently to the facts set forth herein. I am authorized by the Debtor to

submit this Declaration.

                                          Preliminary Statement

        5.       The Debtor is an upstream energy company focused on the acquisition,

development and exploitation of oil, natural gas and natural gas liquid (“NGL”) reserves in

North America. The Debtor owns a unique land position comprised of leasehold and mineral

interests in approximately 745,000 net working interest acres across both the Wamsutter field

(“Wamsutter”) of the Greater Green River Basin in southwestern Wyoming and the San Juan

Basin (“San Juan”) in southwestern Colorado and northwestern New Mexico, including

approximately 150,000 net working interest mineral acres in the Wamsutter field.

        6.       As described more fully below, the sustained downturn in the oil and gas sector

has created an extremely challenging environment for the Debtor’s business, depressing revenues

generated by production activities, while at the same time reducing the value of proven reserves.

As a result of these trends, the borrowing base on the Debtor’s senior secured revolving credit


2
 On January 27, 2020 (the “Petition Date”), the Debtor filed with the Court a voluntary petition for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

                                                       2
              Case 20-10158-KBO         Doc 10       Filed 01/27/20   Page 3 of 23



facility, dated as of March 31, 2015, by and among Southland, Citibank, N.A., as administrative

agent (the “Agent”), and the lenders and other parties thereto from time to time (the “Lenders”)

(as amended, the “Credit Facility”), was re-determined and reduced on December 23, 2019,

causing an accelerated repayment schedule.

       7.      Some of the very measures taken to mitigate cash depletion contributed to the

resulting liquidity crunch. To conserve cash in the short term, the Debtor limited its drilling and

capital expenditures. In the long term, however, these measures deprive the Debtor of additional

revenue and result in sizeable payments under certain gathering agreements, which require the

Debtor to pay for transportation of hydrocarbons at specified minimum volume commitment

levels (“MVC”). These MVC payments are due regardless of whether the Debtor actually uses

these midstream services. Under these contracts, the Debtor retains sizeable fixed costs even

when it is deprived of the revenues associated with higher volumes of production.

       8.      Resolving the Debtor’s liquidity and returning to profitability requires a right-

sizing of its capital structure and fixed costs of production relative to its revenue-generating

capacity in the current market. The Debtor filed this case to facilitate a restructuring, either

through a sale of its business free and clear of liabilities to a purchaser who can give it a fresh

start, or, if an attractive sale is not attainable, by de-leveraging its balance sheet through a

chapter 11 plan.

       9.      Part I of this Declaration provides a brief overview of the Debtor’s business. Part

II provides a summary of the Debtor’s organizational and capital structure. Part III discusses the

market environment, the Debtor’s business decline, and otherwise describes the events and

circumstances leading up to the bankruptcy. Part IV addresses the Debtor’s strategy to maximize




                                                 3
               Case 20-10158-KBO        Doc 10       Filed 01/27/20   Page 4 of 23



the value through the prosecution of this chapter 11 case. Finally, Part V affirms the facts that

support the relief requested in the First Day Motions.

I.     The Debtor’s Business

       10.      The Debtor is a privately-held independent exploration and production company

engaged in the acquisition and development of hydrocarbons. Headquartered in Fort Worth, it

conducts its business across four states, with the majority of operations in Wyoming and New

Mexico.      The Debtor was formed principally to produce and extract hydrocarbons in the

Wamsutter field of the Green River Basin and in the San Juan Basin. The Debtor’s operations

are situated as follows:




                                                 4
                Case 20-10158-KBO              Doc 10        Filed 01/27/20        Page 5 of 23



        11.      The Debtor owns interests in both leasehold and fee mineral estates. Specifically,

as of January 20, 2020, the Debtor owns leasehold interests in approximately 595,000 net acres

between Wamsutter and San Juan, and mineral interests in approximately 150,000 net working

interest mineral acres in the Wamsutter. In addition to retained working interests, 3 the Debtor

also owns non-cost bearing royalty interests on the mineral acreage it owns and has leased to

other parties. This retained royalty interest entitles the Debtor to, on average, monthly payments

of approximately 15% of the gross revenue generated from production on the acreage. 4

        12.      With respect to its mineral interests, the Debtor is typically the sole operator and

has retained a 100% working interest in a portion of such mineral acreage. It has leased to other

operators the remaining portion of mineral acreage. On mineral acreage that the Debtor has

retained as the operator, it bears 100% of the costs and retains 100% of the revenue interest on

such acreage. The Debtor has also typically retained a working interest in mineral acres that it

has leased to other operators.

        13.      Finally, the Debtor also owns surface rights on approximately 87,000 gross acres

in the Wamsutter field, creating significant operational efficiencies. Surface rights remove

operational impediments caused by surface uses of the land where drilling occurs and enhance

capital efficiencies via optimal well spacing and lower cost drilling programs that deliver




3
  A holder of working interests is responsible for its pro rata share of capital expenditures and lease operating
expenses based on its percentage working interest and is entitled to revenues derived from such interest based on the
holder’s net revenue interest. A leaseholder’s net revenue interest in a property generally equals such holder’s
working interest in such property less any royalties, production payments and any other interests burdening the
property.
4
  For example, on sections of the approximately 246,000 gross acres in the Wamsutter leased to others, the Debtor
holds a 15% royalty interest as well as a 25% working interest (in the remaining 85% of the leasehold, or 21.25% of
the total), with BP holding the other 75% working interest. As a result, net revenue interest in wells developed on
such a leased section would be 36.25% (15% royalty and 21.25% working interest) if participating in the
development of such wells and bearing a share of the cost of such wells. If not participating in development of a
well, the Debtor is still entitled to payment on its 15% royalty interest.

                                                         5
                Case 20-10158-KBO             Doc 10        Filed 01/27/20       Page 6 of 23



superior economic returns. The Debtor is also not forced to pay surface owner agreement fees to

third parties for development and transportation uses associated with such acreage.

        14.      As of January 1, 2020, the Debtor had approximately 1,556 billion cubic feet

equivalent, or Bcfe, of total proved reserves (approximately 61% natural gas, 24% NGLs and

15% oil) consisting of approximately 44% proved developed producing reserves and 56% proved

undeveloped reserves. For the three months ended December 31, 2019, the Debtor’s production

totaled approximately 309 million cubic feet equivalent per day, or MMcfepd, (approximately

69% gas, 20% NGLs and 11% oil). 5

II.     The Debtor’s Organizational and Capital Structure

        A.       Organizational Structure and Governance

        15.      The Debtor was formed as a Delaware limited liability company in February 2015

as a joint venture among EnCap Energy Capital Fund IX, L.P., EnCap Energy Capital Fund X,

L.P. (together, the “EnCap Entities”) and MorningStar Partners, L.P. (“MorningStar”).

Southland is indirectly owned by the EnCap Entities (80%) and MorningStar (20%) through

Southland Holdings, LLC and Southland Royalty, L.P. (the Debtor’s sole member).




5
Based on Debtor’s internal reserve report dated January 1, 2020, and forward strip pricing as of January 21, 2020.
Gas equivalent statistics quoted on oil to gas with energy equivalence ratio of six to one.

                                                        6
             Case 20-10158-KBO         Doc 10       Filed 01/27/20   Page 7 of 23



       16.    The Debtor’s current organizational structure is as follows:




       17.    The Debtor has no employees and outsources all functions of asset management,

pursuant to that certain Management Services Agreement, dated as of February 9, 2015, by and

between Southland and MorningStar (as amended from time to time, the “MSA”). Other than

the Debtor’s direct engagement of AP Services, LLC for the CRO and CAO services, all

employees and executives necessary for the operations of the Debtor are provided by or

contracted through MorningStar. In an effort to conserve liquidity, in December 2019 the Debtor

reduced the amount payable under the MSA from approximately $4 million per month to

approximately $2.1 million per month, subject to the terms and formula in the MSA.

       18.    Prior to January 15, 2020, the Debtor was governed entirely by its sole member,

Southland Royalty L.P., which in turn was indirectly governed by the board of managers (the

                                                7
                   Case 20-10158-KBO             Doc 10        Filed 01/27/20      Page 8 of 23



“Board”) at Southland Holdings, LLC. 6 The Board is comprised of ten representatives; five are

appointed by the EnCap Entities and five are appointed by MorningStar.

           19.      In November of 2019, the Debtor created a committee comprised of two EnCap

employees, Mark A. Welsh IV and Stephen Meek, to address matters pertaining to the Debtor’s

potential restructuring (the “Restructuring Committee”), and the Debtor engaged restructuring

advisors, including Shearman & Sterling LLP, PJT Partners LP (“PJT Partners”), and

AlixPartners. The Restructuring Committee also began a process to identify and appoint an

independent member of such committee. On January 15, 2020, the Debtor entered into the

Second Amended and Restated Limited Liability Company Agreement (the “LLC Agreement”)

and appointed Steven J. Pully to serve as an independent member of the Restructuring

Committee. Mr. Pully lacks any material relationship with the EnCap Entities, MorningStar, or

any of their respective controlled subsidiaries (collectively, the “Equity Holders”), either directly

or indirectly as a partner, investor, stockholder or officer of an organization that has a

relationship with the Debtor or the Equity Holders. The Restructuring Committee acts at the

direction of the majority of its members, except in the case of certain interested party

transactions—including any with the EnCap Entities or Morningstar—in which case Mr. Pully

alone exercises decision making authority.

           20.      On January 22, 2020, the Restructuring Committee approved the retention of AP

Services, LLC as interim management services provider, including services of a Chief

Restructuring Officer and Chief Administrative Officer. On January 22, 2020, I was appointed

as the CRO and David Rawden was appointed as the Chief Administrative Officer. The Debtor




6
    For the avoidance of doubt, the only chapter 11 debtor in this case is Southland Royalty Company LLC.

                                                           8
               Case 20-10158-KBO           Doc 10       Filed 01/27/20    Page 9 of 23



intends to seek to have this interim management arrangement approved on a post-petition basis

by the Bankruptcy Court.

        B.      Capital Structure

        21.     The Credit Facility is the Debtor’s only funded debt, and, as of the Petition Date,

approximately $540 million of indebtedness is outstanding thereunder. It is a reserve-based

revolving credit facility in the original amount of up to $1 billion, subject to a borrowing base.

The Credit Facility indebtedness matures on November 30, 2023, and bears non-default interest

at LIBOR plus an applicable margin ranging from 1.75% to 2.75%. The Credit Facility requires

that it be secured by liens on at least 95% of the total value of the Debtor’s proved reserves and

by first priority, perfected liens and security interests on substantially all other assets.

        22.     The amount available under the Credit Facility is limited by a borrowing base,

which is re-determined semiannually in April and October. The amount of the borrowing base

depends on the volumes of proved oil and natural gas reserves, pricing and estimated cash flows

from these reserves, as well as other factors evaluated by the Agent. In December 2019, the

Debtor had fully borrowed $540 million under the Credit Facility, however, the borrowing base

was reduced to $400 million. In accordance with the terms of the Credit Facility, the Debtor

elected to repay the deficiency over a period of approximately six months. The first such

installment, in the amount of approximately $23 million, was due January 22, 2020. The Debtor

did not make this payment. Pursuant to agreements described below, the Agent and Lenders

agreed to forbear from defaults arising as a result of this missed payment.

III.    Events Leading Up to the Chapter 11 Filing

        A.      Market Pressures

        23.     Like other E&P companies, the Debtor has suffered from the industry’s general

and sustained decline over the past several years. For example, in the first nine months of 2019,
                                                    9
                   Case 20-10158-KBO             Doc 10       Filed 01/27/20        Page 10 of 23



I understand that 33 E&P companies have filed for chapter 11 protection. This represents a

significant increase compared to the 22 E&P companies that filed for chapter 11 during the first

9 months of 2018, or the 16 E&P companies that filed in the first 9 months in each of 2016 and

2017.

            24.     At its core, the distress in the industry is a function of commodity prices and the

decades-long disruption caused by hydraulic fracturing and horizontal drilling. And while it is

commonly understood that oil and gas prices have remained relatively low in comparison to

prices before 2015, less appreciated is the recent decline in gas pricing. For example, as the

following chart 7 shows, over the past year, gas and oil prices have diverged materially:




7
    Figures based on pricing data per Capital IQ and OPIS provided by the Debtor’s financial advisors.

                                                           10
               Case 20-10158-KBO            Doc 10      Filed 01/27/20        Page 11 of 23



        25.      As illustrated above, while WTI oil prices are up 5% over the past year, Henry

Hub gas prices have declined by nearly 40%. As the following chart 8 shows, 2020 natural gas

futures-strip prices—the projected or anticipated prices—have fallen approximately 17.6%

against the same strip priced as of the end of the third quarter of 2018:




        26.      Commodity pricing pressures have resulted in materially reduced cash flow, while

simultaneously decreasing the value of the Debtor’s proven reserves. For the Debtor, the dip in

NGL prices has been especially dire: realized NGL pricing for the San Juan and Wamsutter field

has declined approximately 70% from the third quarter of 2018. This collapse came just

after the Debtor entered into a material midstream agreement with Wamsutter LLC (“Williams”)

(the L63 Agreement, as further described below) with substantial minimum volume

commitments that are now unsustainable. Estimating the amount of MVC deficiency payments

8
 Figures based on pricing data per IHS OPIS and the Debtor’s lease operating statement provided by the Debtor’s
financial advisors.

                                                      11
                Case 20-10158-KBO              Doc 10       Filed 01/27/20         Page 12 of 23



requires a number of assumptions about uncertain future events.                           Under the forecasted

production and usage of the gathering system, 9 based on currently producing wells, the Debtor

estimates roughly that these onerous terms could require the Debtor to pay as much as $863

million of MVC deficiency payments over the life of the L63 Agreement alone. 10 One of the

rationales of this Chapter 11 Case is to address the Debtor’s escalating and unsustainable MVC

obligations under certain midstream agreements.

         27.      In addition to general market pressures and significant MVC deficiency

payments, the Debtor also faces other challenges including significant plugging and

abandonment (“P&A”) obligations, ongoing litigation and disputes with BP America Production

Company (“BP”), underperforming wells, and other industry-specific challenges.

         B.       The Williams Agreements

         28.      The Debtor relies on third parties for the gathering and processing of produced

gas and NGLs through a series of gathering agreements. Among these agreements are the Gas

Gathering, Processing, Dehydrating and Treating Agreement, dated as of June 1, 2016, by and

between Southland and Williams as amended from time to time (the “L60 Agreement”) and the

Gas Gathering, Processing, Dehydrating and Treating Agreement, dated as of November 1, 2018,

by and between Southland and Williams (as amended from time to time, the “L63 Agreement”)

(collectively, the “Williams Agreements”). Additionally, given the current market environment

and the Debtor’s capital constraints, the Debtor has halted further drilling and completion



9
 These forecasts are based on proved developed producing reserves from the Debtor’s internal projections, and
excludes payments from FY 2019.
10
   This figure is an estimate, on a nominal basis, without discounting to present value, for illustrative purposes. It
was developed based on a limited number of factors and multiple assumptions. A calculation of actual amounts
owing would require a more detailed and fact-specific analysis. The figures presented with regard to the potential
MVC deficiency payments are not intended as a final analysis and the Debtor reserves all of its rights and arguments
in relation to the Williams Agreements. The figures presented with regard to the potential MVC deficiency
payments are not intended as a final analysis.

                                                         12
                 Case 20-10158-KBO             Doc 10       Filed 01/27/20         Page 13 of 23



activity, resulting in reduced volumes of product being gathered and transported under the

Williams Agreements. Each of the Williams Agreements includes significant minimum volume

commitments. Several wells in the Wamsutter field have underperformed over the past year,

further exacerbating the MVC deficiencies under the Williams Agreements. As a result, the

Debtor is now subject to significant and escalating MVC deficiency payments beginning with a

payment of approximately $0.9 million under the L63 Agreement and a payment of

approximately $3.1 million under the L60 Agreement, each of which became due on January 25,

2020.

         29.      Although predicting future production is particularly difficult, based on estimates

of the Debtor, the MVC deficiency payments for unused volumes over the course of 2020 alone

are anticipated to be approximately $28 million absent any further drilling and completion

activity. In 2023, annual MVC deficiency payments will more than double to approximately $72

million.       Based on forecasts using current proved developed and producing reserves and

assuming no further drilling and completion of proved reserves, 11 the total potential MVC

deficiency payments due over the lifetime of the Williams Agreements could be as high as $895

million on an undiscounted basis. 12             As a remedy for non-payment, under its agreements,

Williams is able to take gas-in-kind, eliminating significant cash flow.                      Williams also has

contractual rights to suspend service, demand additional assurance, or in some cases terminate

the contract if the Debtor is unable to perform. 13 The sheer magnitude of the Debtor’s escalating


11
   These forecasts are based on proved developed and producing reserves from the Debtor’s internal projections, and
excludes payments from FY 2019.
12
   This figure is an estimate, on a nominal basis, without discounting to present value, for illustrative purposes. It
was developed based on a limited number of factors and multiple assumptions. A calculation of actual amounts
owing would require a more detailed and fact-specific analysis. The figures presented with regard to the potential
MVC deficiency payments are not intended as a final analysis and the Debtor reserves all of its rights and arguments
in relation to the Williams Agreements. The figures presented with regard to the potential MVC deficiency
payments are not intended as a final analysis
13
   All such rights are now subject to the automatic stay.

                                                         13
              Case 20-10158-KBO           Doc 10     Filed 01/27/20      Page 14 of 23



MVC obligations, combined with Williams’ remedies in the event of non-payment and the need

to restructure the Credit Facility indebtedness, obliged the Debtor to develop and explore a

chapter 11 strategy.

        30.     On January 8, 2020, Williams took two actions that accelerated the Debtor’s need

to file for chapter 11 relief. First, Williams sent the Debtor a demand for adequate assurance of

payment under the Williams Agreements, requesting a cash payment of $6,901,007 within 48

hours. Williams did not indicate a reasonable basis to demand assurance, as required by the

Williams Agreements.        But in any case, the Debtor and Williams reached a short-term

arrangement, and the Debtor agreed to make immediate payment, totaling approximately $1.7

million, to prevent Williams from exercising self-help remedies. However, the approximately $4

million MVC payment remained due on January 25, 2020.

        31.     Second, also on January 8, 2020, Williams filed a memorandum of the L63

Agreement in the real property records of Carbon and Sweetwater counties, Wyoming, in a late

effort to perfect the dedication interest the Debtor granted in November 2018. The Debtor

disputes that it ever agreed to the form of memorandum Williams filed, and further reserves all

related rights and claims, including those arising under sections 547(b) and 544(a)(3) of the

Bankruptcy Code in respect of such recordation and purported dedication.

        C.      Disputes with BP and Other Challenges

        32.     Pending litigation and ongoing disputes with BP have also negatively impacted

the Debtor’s business. In litigation pending in Wyoming state court, 14 BP, as the lessee on

mineral interests owned by Southland, seeks a declaratory judgment against the Debtor regarding

BP’s obligations to maintain production in paying quantities. If Southland prevails in the BP


14
 See BP America Production Company vs. Southland Royalty Company LLC, Civil Action No. C-17-313-J, in the
Third Judicial District Court in the State of Wyoming (the “BP Litigation”).

                                                   14
             Case 20-10158-KBO         Doc 10    Filed 01/27/20     Page 15 of 23



Litigation, it would be vested with fee simple unencumbered title on at least 55 square-mile

sections, which could then be re-leased or otherwise developed. The Debtor has obtained

summary judgment on the key legal issue at the trial court, but corollary issues remain contested

and an appeal may follow.

       33.    The BP litigation limits the Debtor’s ability to drill attractive locations and,

subsequently, led to over-development of certain other sections in the Wamsutter. In addition, in

early 2018, BP paused development of its Wamsutter interests, which negatively impacted the

Debtor’s projected non-operated production growth and cash flow due to reduced royalty interest

payments.    Moreover, BP’s decision to downsize its operating team led to increased and

unforeseen shut-ins of the Debtor’s non-operating wells, further depressing production.

       34.    In addition, certain underperforming wells have become or are projected to

become uneconomic to operate due to the current market environment. Contractual and P&A

requirements require the Debtor to implement certain plugging and abandonment procedures for

any non-economic and shut-in well.

       35.    Over the past year, the Debtor has also faced significant underperformance of

wells relative to expectations, including several wells recently completed in late 2019. Early

results from these wells from 2017 to 2018 were promising, and formed the basis for future

estimated production. However, over the course of 2019 these wells faced multiple setbacks

including increased variability in well results, declining oil and gas prices, a reduction to one

operating rig, and a suspension of drilling operations in early December 2019. Accordingly,

overall current production is approximately 79% of initial 2019 estimated production volume.

       36.    The Debtor faced additional challenges.          The shutdowns of the federal

government in 2018 and 2019 caused extended delays in permitting, which in turn caused delays



                                                15
             Case 20-10158-KBO          Doc 10     Filed 01/27/20     Page 16 of 23



in a number of operational activities, resulting in delayed and reduced production. Abnormally

harsh weather increased the cost and complexity of winter operations, negatively impacted

operations and increased the frequency of well shut-ins. Furthermore, higher water yields from

Chain Lake wells resulted in additional costs and operating complexity, requiring additional

capital spending on operated water infrastructure by the Debtor. Each of these challenges

stressed the Debtor’s business.

       D.      Negotiations with the Lenders

       37.     As described above, on December 23, 2019, the Lenders redetermined the

borrowing base under the Credit Facility to $400 million. The Debtor had fully borrowed $540

million under the Credit Facility, resulting in an obligation to make borrowing base deficiency

payments totaling $140 million over a 180-day period.

       38.     Prior to, but in anticipation of, the borrowing base redetermination, and following

the breach of certain covenants under the Credit Facility by the Debtor, the Agent and Lenders

under the Credit Facility negotiated a forbearance agreement dated November 29, 2019.

Pursuant to that agreement, the Agent and Lenders agreed to forbear from exercising remedies as

a result of defaults arising from the Debtor’s breach of certain covenants. Upon the expiration of

this initial forbearance agreement, the Debtor and Lenders entered into a second forbearance

agreement on December 6, 2019. Upon its expiration, and in light of the Debtor’s inability to

make the borrowing base deficiency payments, the Agent and Lenders entered into a third

forbearance agreement, expiring on January 29, 2020 at 5:00 p.m. Central time (the foregoing

forbearance agreements collectively, the “Forbearance Agreements”).

       39.     The Debtor used the breathing spell created by the Forbearance Agreements to

assess its business plan, assets and liabilities, and how best to address the headwinds facing its

business. In addition to considering the options for satisfying its obligations under or refinancing
                                                 16
              Case 20-10158-KBO           Doc 10    Filed 01/27/20      Page 17 of 23



the Credit Facility, the Debtor evaluated its Williams Agreements, P&A obligations and

projected revenue generation under multiple drilling scenarios. Given the magnitude of the

Debtor’s obligations relative to projected revenues, it became clear that there was no scenario

where recapitalizing the Debtor’s business would be feasible absent a restructuring of funded

debt and other substantial obligations.

       40.     On January 9, 2020, the Debtor met with Lenders to discuss in detail the Debtor’s

business plan and restructuring options and requested that Lenders work with the Debtor to

develop a path forward. The Lenders indicated a willingness to provide debtor-in-possession

financing (the “DIP Financing”) and work with the Debtor to effectuate either an asset sale or a

standalone restructuring.    Given the Debtor’s short liquidity runway and mounting MVC

obligations, the parties worked expeditiously to negotiate DIP Financing, assemble marketing

materials to initiate a sale process, and prepare for entry into chapter 11.

IV.    The Debtor’s Chapter 11 Case

       A.      Dual Track Sale & Plan of Reorganization Process

       41.     The Debtor intends to work in consultation with the Lenders to explore sale and

standalone reorganization alternatives.      The Debtor intends to immediately commence a

marketing process for its business to potential purchasers and evaluate bids for the Debtor. If the

marketing process yields bids representing what the Debtor, in consultation with the Lenders,

believes to be the highest available value to the Debtor’s estate, either on a company-wide or

asset-level basis, the Debtor may, in consultation with the Lenders, pursue a 363 sale transaction

or transactions (the “Sale Transaction”), or incorporate such transactions into a plan of

reorganization. In the alternative, the Debtor may determine, in consultation with the Lenders, to




                                                   17
             Case 20-10158-KBO          Doc 10     Filed 01/27/20     Page 18 of 23



pursue a standalone chapter 11 plan. The marketing process will provide the Debtor with

information necessary to determine the value-maximizing choice.

       B.      The Proposed Debtor-in-Possession and Exit Financing

       42.     The Debtor enters chapter 11 with a cash balance of approximately $12 million.

The Debtor requires additional financing to operate its business and conduct this case and,

therefore, has secured debtor-in-possession financing (the “DIP Facility”), as further described

in the motion to approve debtor-in-possession financing (the “DIP Motion”) and its supporting

declaration, filed concurrently with this First Day Declaration. The DIP Facility matures six

months after the Petition Date and provides for approximately $70 million in aggregate

financing, which consists of a $35 million in new funding under a reserve-based revolving credit

facility and a $35 million dollar-for-dollar roll-up of amounts outstanding under the Debtor’s

prepetition Credit Facility owing to lenders under the DIP Facility. $10 million of the DIP

Facility will be available to draw upon the Court’s approval of an interim DIP financing order.

The DIP Facility benefits from superpriority administrative expense claims and is secured

(subject to customary permitted liens) by first-priority priming liens and security interests on all

of the Debtor’s property, now existing or hereinafter acquired, including, upon entry of a final

order, the proceeds of avoidance actions, as specified in the DIP Facility credit agreement.

       43.     Initially, the DIP Facility will be provided by Citigroup Global Markets Inc.

and/or certain of its affiliates and Barclays plc (the “Backstop Parties”), which have committed

to provide the full amount of the DIP Facility. On or prior to the date that is ten business days

following the entry of the interim order approving the DIP Facility, each lender under the

prepetition Credit Facility as of the Petition Date (each, an “Eligible Lender”) will have the

opportunity to subscribe for a pro rata percentage of the DIP commitments based on its amount



                                                 18
             Case 20-10158-KBO          Doc 10      Filed 01/27/20     Page 19 of 23



of loans outstanding under the prepetition Credit Facility on the Petition Date. In the event that

the DIP Facility is not fully subscribed by the Eligible Lenders, the remaining amounts will be

allocated ratably among the Backstop Parties based on their underwriting percentages.

       44.     The DIP Facility provides the Debtor with access to liquidity, allowing for the

continued operation of the Debtor’s business. The new-money amounts borrowed under the DIP

Facility will be used to fund the chapter 11 case and provide the Debtor with the requisite

liquidity to satisfy its ongoing operational needs, such as payments to vendors and others,

preventing any disruptions in the flow of production and sales that might otherwise result.

Without the DIP Facility, the Debtor’s estate would suffer substantial value degradation as a

result of the Debtor’s inability to continue ordinary-course operations, which would not only

impact revenue generation, but could also cause the Debtor to lose valuable property and

contractual rights, jeopardizing the Debtor’s ability to effect a successful reorganization.

       45.     On January 19, 2020, the DIP lenders provided the Debtor with a term sheet on

the terms of the DIP Facility. The Debtor marked the term sheet and negotiated better terms on a

variety of issues. Ultimately, the Debtor exchanged term sheets with the lenders numerous times

before agreeing to the terms of the current DIP Facility. The Debtor is not currently aware of

any material unencumbered assets at the time of this filing. In light of the recent borrowing base

redetermination, and as there are no known unencumbered assets, the Debtor does not have the

ability to prime the Credit Facility on a non-consensual basis. As PJT Partners is testifying, no

other capital is available on a junior basis. I also believe that the Lenders are not willing to

consensually allow priming from third-parties.




                                                 19
              Case 20-10158-KBO          Doc 10     Filed 01/27/20      Page 20 of 23



V.     The Debtor’s First Day Motions

       46.     Concurrently with the filing of this chapter 11 case, the Debtor filed the First Day

Motions seeking relief related to the administration of this chapter 11 case, the Debtor’s

operations, and its cash and financing needs, to ensure its smooth entry into chapter 11. I am

familiar with the contents of each First Day Motion (including the exhibits to such motions) and

believe that the relief sought in each First Day Motion: (i) will enable the Debtor to operate in

chapter 11 with minimal disruptions; (ii) is critical to the Debtor’s restructuring efforts; and

(iii) best serves the interests of the Debtor’s estate and creditors. Further, it is my belief that the

relief sought in the First Day Motions is in each case narrowly tailored and necessary to achieve

the goals identified above. A list of the First Day Motions is set forth below.

       47.     Administrative and Operational First Day Motions:

               a)      Debtor’s Motion for Entry of Interim and Final Orders
                       (I) Authorizing the Debtor to Pay or Honor Prepetition and
                       Postpetition (A) Obligations to Holders of Royalty Interests,
                       Overriding Royalty Interests, and Working Interests; and
                       (B) Production Expenses and Joint Interest Billings; and
                       (II) Granting Related Relief

               b)      Debtor’s Motion for Entry of Interim and Final Orders
                       (I) Authorizing Payment of Certain Prepetition Taxes and
                       (II) Granting Related Relief

               c)      Debtor’s Motion for Entry of Interim and Final Orders
                       Authorizing the Debtor to (I) Maintain Its Insurance Policies,
                       (II) Enter Into and Finance New Insurance Policies, (III) Maintain
                       Its Surety Program and (IV) Pay All Obligations in Respect of the
                       Foregoing

               d)      Debtor’s Motion for Interim and Final Orders, Pursuant to
                       Sections 105(a) and 366 Of The Bankruptcy Code, (I) Prohibiting
                       Utility Companies from Altering, Refusing, or Discontinuing
                       Utility Services, (II) Deeming Utility Companies Adequately
                       Assured of Future Payment, (III) Establishing Procedures for
                       Determining Additional Adequate Assurance of Payment, and
                       (IV) Granting Related Relief


                                                  20
             Case 20-10158-KBO           Doc 10     Filed 01/27/20     Page 21 of 23



               e)      Application of the Debtor for Entry of Order Appointing Epiq
                       Corporate Restructuring, LLC as Claims and Noticing Agent
                       Effective as of Petition Date

               Cash and Financing First Day Motions

               a)      Debtor’s Motion for Entry of Interim and Final Orders
                       Authorizing the Debtor to (A) Continue Its Existing Cash
                       Management System and (B) Maintain Existing Bank Accounts,
                       Check Stock and Business Forms

               b)      Debtor’s Motion for Entry of Interim and Final Order
                       (I) Authorizing The Debtor to (A) Obtain Postpetition Financing
                       and (B) Use Cash Collateral, (II) Granting Adequate Protection to
                       Prepetition RBL Secured Parties, (III) Granting Liens and
                       Superpriority Claims, (IV) Modifying the Automatic Stay,
                       (V) Scheduling a Final Hearing and (VI) Granting Related Relief

       48.     The Debtor has narrowly tailored the First Day Motions to meet its goals of:

(a) continuing its operations in chapter 11 with as little disruption and loss of productivity as

possible; (b) maintaining the confidence and support of its key customer constituencies during

this chapter 11 case; and (c) establishing procedures for the efficient administration of this

chapter 11 case.

       49.     I have reviewed and discussed with counsel each of the First Day Motions

(including the exhibits thereto), and I believe the facts stated therein to be true and correct to the

best of my knowledge, with appropriate reliance on corporate officers, business records and

advisors. I incorporate by reference the factual statements set forth in each of the First Day

Motions as though set forth herein.

       50.     It is my belief that the relief sought in each of the First Day Motions is necessary

to the successful implementation of the Debtor’s restructuring efforts and to maximize the

recoveries for creditors. It is my further belief that, with respect to those First Day Motions

requesting the authority to pay specific prepetition claims or continue selected prepetition

programs—those First Day Motions seeking relief related to the Debtor’s obligations to its

                                                  21
             Case 20-10158-KBO          Doc 10     Filed 01/27/20      Page 22 of 23



owners of royalty and working interests, field service providers and related vendors, well

operators, taxing authorities, banks, and insurers—the relief requested is essential to the Debtor’s

restructuring efforts and necessary to avoid immediate and irreparable harm to the Debtor’s

estate. The success of the Debtor’s chapter 11 case depends upon the Debtor’s ability to

maintain its operations and maximize estate value. The relief requested in the First Day Motions

is a critical component of maintaining uninterrupted business operations and the confidence of

key constituencies necessary to implement a successful restructuring.

       51.     I respectfully request that all of the relief requested in the First Day Motions, and

such other and further relief as may be just and proper, be granted.




                                                 22
            Case 20-10158-KBO         Doc 10     Filed 01/27/20      Page 23 of 23



      I, the undersigned, declare under penalty of perjury that the foregoing is true and correct.

Dated: January 27, 2020
       Wilmington, Delaware                         _/s/ Frank A. Pometti___
                                                    Name: Frank A. Pometti
                                                    Title: Chief Restructuring Officer of the
                                                            Debtor




                                               23
